United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT

                                   ___________

                                   No. 96-2418
                                   ___________

Epifania Herrero,                   *
                                    *
           Appellant,               *
                                    *    Appeal from the United States
      v.                            *    District Court for the
                                    *    Eastern District of Missouri.
St. Louis University Hospital;      *
Greg Ruppel; Allen Hibbett,         *
also known as Allen Hibbegg,        *
                                    *
           Appellees.               *
                               ___________

                     Submitted:    January 13, 1997

                          Filed:   March 26, 1997
                                   ___________

Before WOLLMAN and HANSEN, Circuit Judges, and MONTGOMERY,1
      District Judge.
                               ___________


WOLLMAN, Circuit Judge.


     Epifania Herrero appeals from the district court’s2 order granting
defendants’ motion for summary judgment on her age, race, and ethnic origin
discrimination claims under the Age Discrimination in Employment Act
(ADEA), 29 U.S.C. § 621 et seq.; the Civil Rights Act of 1964 (Title VII),
42 U.S.C. § 2000e et




     1
      The HONORABLE ANN D. MONTGOMERY, United States District Judge
for the District of Minnesota, sitting by designation.
     2
      The Honorable Catherine D. Perry, United States District
Judge for the Eastern District of Missouri.
seq.; the Civil Rights Act of 1866 (Section 1981), 42 U.S.C. § 1981; and
the Missouri Human Rights Act (MHRA), Mo. Stat. Ann. § 213.010 et seq.
(Vernon’s 1996).   We affirm.


                                     I.


     Herrero, a woman of Filipino origin, was employed in the pulmonary
function laboratory (the lab) at St. Louis University Hospital (SLUH) from
1969 until she was terminated in 1994 at age sixty.       Herrero had been
promoted to the position of “pulmonary lab technician” in 1979.          In
February of 1984, Herrero’s title was changed to “blood gas technician.”
This title change did not alter Herrero’s salary or job duties, but she
considered it a demotion and refused to sign a change-in-status form.    On
April 25, 1991, Herrero’s title was again changed, this time to “pulmonary
function assistant.”   As before, Herrero refused to sign a change-in-status
form, believing the change in title a demotion.   Herrero filed a complaint
with the Equal Employment Opportunity Commission (EEOC) on November 2,
1993, alleging discrimination due to her age, race, and national origin,
citing the 1984 and 1991 “demotions” in support of her allegations and
alleging disparate treatment and working conditions between herself and
other workers.


     In April of 1994, SLUH instituted a reduction-in-force (RIF).      The
RIF implementation policy provided that layoffs would be determined on the
basis of job classification, employment status, prior job experience,
seniority, and licensure and/or certification.    Sanford Deitch, Assistant
Administrator--Hospital Services Administration, and David Miller, Director
of Affirmative Action for St. Louis University, stated by affidavit that
Herrero’s termination was based solely on her job classification.   Hospital
administrators decided to transfer all blood gas testing from the




                                    -2-
lab to the clinical chemistry laboratory and to terminate all blood gas
technician and pulmonary function assistant positions, which the transfer
rendered superfluous.   Accordingly, three blood gas technicians (two blacks
and one Asian) and Herrero were terminated, and one blood gas technician
(Asian) was transferred to the pharmacy department.       Lab director Gregg
Ruppel, assistant director Alan Hibbett, pulmonary function technologist
Sue Borosh, and department secretary Kate Spellman-Hahn (all white), were
retained.


     Herrero filed a charge with the EEOC on June 17, 1994, alleging that
her termination was due to discrimination.    She filed suit in the district
court, alleging that defendants SLUH, Ruppel, and Hibbett violated the
ADEA, Title VII, Section 1981, and the MHRA by terminating Herrero in 1994
and that defendants SLUH and Ruppel violated these acts by “demoting” her
in 1984.    In a most thorough opinion, which we could well adopt as our own,
the district court granted defendants’ motion for summary judgment, finding
that Herrero had failed to prove that her 1994 termination was due to her
age, race, or ethnic origin, that Herrero’s claim regarding her 1984
demotion was untimely filed, that her claims for intentional infliction of
emotional distress and tortious interference with contract were baseless,
and that defendants were entitled to costs.       Herrero argues that these
                          3
findings are erroneous.




     3
      The court summarily dismissed Herrero’s ADEA, Title VII,
Section 1981, and MHRA charges against Ruppel and Hibbett
individually. See Lenhardt v. Basic Institute of Technology, Inc.,
55 F.3d 377, 381 (8th Cir. 1995) (employees not liable under Title
VII in their individual capacities). Herrero does not contest this
ruling on appeal.    Likewise, she does not contest the district
court’s dismissal of her tortious interference with contract claim.

                                     -3-
                                    II.


     We will affirm a grant of a summary judgment motion if the evidence,
viewed in the light most favorable to the nonmoving party, shows that no
genuine issue of material fact exists and that the moving party is entitled
to judgment as a matter of law.   See Bashara v. Black Hills Corp., 26 F.3d
820, 823 (8th Cir. 1994).


     To establish a prima facie case of discrimination in the RIF context
under Title VII, the ADEA, Section 1981, or the MHRA, Herrero must: (1)
show that she was within the protected age, racial, or ethnic group; (2)
show that she met applicable job qualifications; (3) show that she was
discharged; and (4) produce some additional evidence that a prohibited
criterion such as age, race, or ethnic origin was a factor in her
termination.    See Bashara, 26 F.3d at 823 (citing Holley v. Sanyo Mfg.,
Inc., 771 F.2d 1161, 1165 (8th Cir. 1985)) (fourth element of traditional
McDonnell Douglas4 Title VII analysis must be adapted for RIF claims, and
analysis applies to ADEA claims); Roxas v. Presentation College, 90 F.3d
310, 315 (8th Cir. 1996) (Title VII analysis applies to claims under
Section 1981); Hossaini v. Western Mo. Med. Ctr., 97 F.3d 1085, 1088 (8th
Cir. 1996) (Title VII analysis applies to claims under MHRA).   The district
court found that Herrero failed to establish the fourth requirement.     We
agree.
     Herrero argues that certain remarks by Ruppel, Hibbett, and Borosh
regarding age and ethnic origin are evidence that her termination was
motivated by discrimination.      Statements may constitute evidence of
impermissible motive only when they are made by decisionmakers in the
termination process and reflect a discriminatory animus such that a jury
could infer it was a




     4
         McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

                                    -4-
motivating factor in the termination process.      See Aucutt v. Six Flags Over
Mid-America, Inc., 85 F.3d 1311, 1315-16 (8th Cir. 1996).             Deitch averred
that upper level Hospital and University administrators, not employees in
the lab, made all final termination decisions.            Miller attested that he
“personally reviewed Mrs. Herrero’s layoff, as well as many others, to
ensure that they were not influenced by impermissible factors.”               Ruppel
stated that the personnel department, not he, determined who would be laid
off and that his only contribution was information relating to work
performance, such as excessive absenteeism.            We agree with the district
court that the evidence simply does not show that Ruppel, Hibbett, or
Borosh had any influence in, or that their comments had any effect on,
SLUH’s decision to terminate Herrero, and thus their comments cannot
constitute evidence of discriminatory motive.


     We have also considered Herrero’s account of poor treatment she
received from other employees and the numerous aspects of her employment
in the lab.       Even assuming that her allegations are true,         they fail to
raise a genuine issue of material fact regarding SLUH’s motivation behind
its termination of Herrero, for there is no evidence indicating that this
treatment by co-employees was related to SLUH’s decisionmaking process.
See Kehoe v. Anheuser-Busch, Inc., 96 F.3d 1095, 1105-06 (8th Cir. 1996)
(plaintiff must show causal connection between disparate treatment and
adverse employment action).
     Herrero also argues that factors relating to the RIF implementation
reveal     that    SLUH’s   decision   to   terminate    her   was    motivated   by
discrimination.     She first contends that SLUH lacked adequate criteria for
determining who would be terminated.          She points to the fact that an
internal    cover    memorandum   addressed   to   a    hospital     vice-president,
accompanying a draft of the RIF




                                        -5-
implementation policy, was dated May 12, 1994, whereas the list of
employees to be terminated was compiled before that date, on April 27,
1994.     We find this argument unpersuasive, for uncontradicted evidence
confirms that Herrero was terminated pursuant to a comprehensive, neutral
program motivated by SLUH’s exercise of its business judgment, designed to
streamline operations at SLUH.            The letter informing Herrero of her
termination stated that SLUH “faced, and will continue to experience,
continued pressure on [its] operating budgets and competition from other
providers,” and that SLUH “ha[d] no choice but to reduce staff in certain
areas.”      Herrero   does    not   dispute    that   SLUH   faced   budget   demands.
Herrero’s attorney conceded at oral argument that a reduction in force was
required at SLUH.       Furthermore, Deitch and Miller testified that SLUH
implemented a neutral and systematic approach to the termination decisions
and that Herrero’s termination was due solely to the elimination of her
position.    Herrero does not adduce any facts discrediting this evidence.
We conclude that SLUH’s termination activities bear all the indicia of a
bona    fide RIF and raise no genuine issue of fact regarding SLUH’s
motivation for Herrero’s termination.             Cf. Bashara, 26 F.3d at 824-25
(substantial and uncontradicted evidence of bona fide RIF rebuts argument
that    employer   lacked     objective   criteria     and    shows   that   employer’s
termination of employee is not pretextual).
        Herrero contends, in support of her discrimination claims, that SLUH
could have saved money by terminating higher paid employees rather than
her.    We decline Herrero’s invitation to review SLUH’s decision for general
fairness and economic coherence.          “[T]he employment-discrimination laws
have not vested in the federal courts the authority to sit as super-
personnel departments reviewing the wisdom or fairness of the business
judgment made by employers, except to the extent that those judgments
involve intentional discrimination.”            Hutson v. McDonnell Douglas Corp.,
63




                                          -6-
F.3d 771, 781 (8th Cir. 1995).       Herrero’s economic analysis, even if
correct, does not constitute cognizable evidence of discrimination.


     Nor do we accept Herrero’s assertion that the elimination of blood
gas testing from the lab was an elaborate “ruse” to “get rid of” her.    As
stated above, a bona fide RIF was in effect at SLUH.     Miller stated that
the position of pulmonary function technologist was retained, while blood
gas technicians and pulmonary function assistants were eliminated, because
a pulmonary function technologist “could perform more advanced pulmonary
testing, and more comprehensively interpret results, than a person in a
lower classification.”      He also averred that a personnel department
employee determined that classifying Herrero as a pulmonary function
technologist “was not appropriate due to her lack of certification and
comprehensive knowledge.”   Herrero concedes that she could not perform all
the functions of a pulmonary function technologist and that she had been
offered the opportunity to take the national certification test but
declined.   SLUH had no obligation to promote Herrero to a position for
which she was not qualified.   We see nothing in the record to indicate that
Herrero’s termination was attributable any cause other than the legitimate
elimination of her position.
     Herrero also points to the fact that all employees terminated from
the lab were non-white and all retained employees were white.   Herrero does
not dispute, however, that all non-white employees in the lab were blood
gas technicians or pulmonary function assistants and that the white
employees were directors, pulmonary function technologists, or secretaries.
Because the white employees were not similarly situated to the non-white
employees, a comparison between the white and non-white employees is not
credible evidence that could raise a genuine issue of fact regarding SLUH’s




                                    -7-
motivation for terminating Herrero.       See Nitschke v. McDonnell Douglas
Corp., 68 F.3d 249, 252 (8th Cir. 1995) (comparison to other employees is
valid only if employees are similarly situated to plaintiff); Lidge-Myrtil
v. Deere & Co., 49 F.3d 1308, 1311 (8th Cir. 1995) (disparate treatment of
dissimilarly situated employees does not show that employer’s explanation
for termination is pretextual).


     Herrero additionally asserts that she was terminated in retaliation
for filing an EEOC complaint in 1993.     To establish a prima facie case of
retaliation, Herrero must show that she participated in statutorily-
protected activity, that SLUH took adverse employment action against her,
and that a connection exists between the two.    See West v. Marion Merrell
Dow, Inc., 54 F.3d 493, 496-97 (8th Cir. 1995).     The district court found
that Herrero failed to show a connection between her protected activities
and her termination.    We agree.   The only evidence Herrero offers in
support of her retaliation claim is the affidavit of T. Hensley Williams,
the Director of Human Resources for the Iowa Board of Regents.     Williams’
affidavit provides no support for Herrero’s claim.     He merely states in a
general and conclusory fashion that he has “seen [employers whose employee
has filed an EEO suit] utilize the RIF to lay-off troublesome employees
under the guise of a layoff,” and that it “appear[ed] to [him] that this
may be the situation in the instant case.”    Such “[c]onclusory affidavits,
even from expert witnesses, do not provide a basis upon which to deny
motions for summary judgment.”    Jackson v. Anchor Packing Co., 994 F.2d
1295, 1304 (8th Cir. 1993); see Fed. R. Civ. P. 56(e).
     In sum, we are satisfied that the evidence in the record raises no
genuine issue of material fact on the question of SLUH’s motivation behind
Herrero’s termination, establishes that SLUH’s termination of Herrero was
due solely to a legitimate reduction in




                                    -8-
force, and shows that SLUH is entitled to judgment as a matter of law.


                                           III.


     The district court held that Herrero’s alleged demotion in 1984 was
time-barred.    See 42 U.S.C. § 2000e-5(e)(1); 29 U.S.C. § 626(d); Mo. Stat.
Ann. §§ 213.075(1) & 213.111(1) (Vernon’s 1996).                 Herrero argues that the
1984 demotion generated a continuing violation that tolled the statutory
filing deadlines.         Our decisions make clear, however, that an isolated
event, even one with continuing impact, does not constitute a continuing
violation.    See Ashley v. Boyle’s Famous Corned Beef Co., 66 F.3d 164, 167
(8th Cir. 1995) (en banc); Chaffin v. Rheem Mfg. Co., 904 F.2d 1269, 1271-
72 (8th Cir. 1990).       Herrero fails to offer any evidence showing that her
demotion was anything other than an isolated event.                  Thus, the district
court correctly found that this claim is time-barred.


                                           IV.


     Herrero asserts that the district court erred in finding that she
failed to make a prima facie case of internal infliction of emotional
distress against Ruppel and Hibbett.                We agree with the district court,
however,     that   the   record   is    devoid     of   any   intentional   extreme   and
outrageous     conduct    of   Hibbett    or    Ruppel    that   caused   Herrero   severe
emotional distress, and her claim must perforce fail.               See K.G. v. R.T.R.,
918 S.W.2d 795, 799 (Mo. 1996) (en banc).


                                               V.




                                           -9-
     As Herrero concedes, because defendants are the prevailing party the
district court did not err in awarding them costs.   See 28 U.S.C. § 1920;
42 U.S.C. § 2000e-5(k).


     The judgment is affirmed.


     A true copy.


           Attest:


                CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -10-